DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 21 is drawn towards a method of implanting a replacement heart valve, but includes a diaphragm, purse-string sutures, a gap, a thoracotomy, etc. when the originally examined, currently pending claims 1 and 11 do not. Additionally, claim 1 requires features, such as the method being for replacement of an insufficient mitral valve, and placement of the valve without performing a sternotomy which newly submitted claim 21 does not. Claim 11, also requires features, such as a method of replacing an insufficient mitral valve, and the leaflets comprising pericardium, which claim 21 does not. Accordingly, newly submitted claim 21 has two-way distinctness from both inventions I and II, meaning that if the claim were submitted originally for examination, the Examiner would have restricted claim 21 as being a subcombination useable with both/either inventions of claim 1 and claim 11. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear how (if at all), the “myocardium” relates to the “wall of the heart”. 
Claim 11 is indefinite for having improper antecedent basis for “the apex”.  Further, the claim is indefinite for claiming that “an annular space between the leaflets and the support structure is filled by a fluid-tight membrane” but it is unclear how this fluid-tight membrane relate (if at all) to the fluid-tight membrane which is a part of the replacement heart valve (“a fluid-tight membrane extending between the leaflets and the support structure). Clarification is required. 
Claim 14 is rejected for depending on cancelled claim 13. It is unclear whether this was intended to be cancelled, or whether this should depend from a non-cancelled claim. Further, the claim is unclear for referencing “the ventricular apex” as it is unclear whether this corresponds to “the apex of a left ventricle” as is recited in claim 11 (if it is 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattouf (US 6978176 B2) in view of Rowe (US 20050075725 A1) and Eton (US 20040098096 A1).
Regarding claim 1 Lattouf discloses a method for repairing an insufficient mitral valve (Column 1 lines 41-54) using a minimally invasive transapical procedure that does not require extracorporeal cardiopulmonary bypass (Column 1 line 49- Column 2 line 10; Lattouf discloses either invasive with bypass and sternotomy or minimally invasive as alternatives, with the summary of their invention (Col 2) actually being for the minimally invasive procedures which do not encompass the open heart surgery, cardiopulmonary bypass, and sternotomy), comprising:
accessing a patient’s heart by piercing a myocardium (Column 2 lines 44-46) with a cannulated needle having a sharp end (Column 2 lines 48-52);
advancing a guidewire through the needle and into the patient’s heart (Column 2 line 49-52);

advancing a valve repair device over the guidewire and through the access device (Column 2 lines 62-63; Figures 9-10), which has a valve repair device disposed along a distal end portion thereof (Figures 9-10 item 42 shows a distal valve repair device), 
implanting the valve repair device within the insufficient mitral valve without performing  sternotomy and without using extracorporeal cardiopulmonary bypass (Column 1 line 49- Column 2 line 10);
but is silent with regards to the method being for implanting a replacement heart valve, including the replacement heart valve structure, or the valve being radially collapsible and expandable.
However, regarding claim 1, Rowe teaches a method of repairing a heart ([0121]) valve via a replacement valve (Figure 3) using a minimally invasive procedure which does not require extracorporeal cardiopulmonary bypass ([0016] catheterization), wherein the valve comprises at least three leaflets (Figure 4), a collapsible and expandable stent frame ([0016]; [0107]) made from a shape memory material ([0029]), 
a fluid-tight mechanism entirely encircling an outer perimeter of the leaflets (Figure 5; [0117]), and the fluid-tight mechanism positioned between the leaflets and the stent frame (Figure 4, [0117])); 

wherein the stent frame self-expands to a diameter that conforms while the leaflets expand to a fixed diameter that is smaller (Figure 4; [0105])., such that an annular space exists between the leaflets and the stent frame (Figures 3-4),
thereby implanting the valve without performing a sternotomy and without using extracorporeal cardiopulmonary bypass (see the entire disclosure of Rowe, where these procedures are not mentioned or indicated, and [0105] which indicates transccatheter methods are useable);
Further, regarding claim 1 Eton teaches a fluid-tight mechanism for sealing against fluid flow can be a fluid-filled membrane ([0024]). 
Lattouf and Rowe are involved in the same field of endeavor, namely methods of valve repair. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Lattouf by correcting the diseased valve with an implanted replacement valve such as is taught by Rowe as opposed to the leaflet grasping method of Lattouf, since heart valves can have a variety of ailments which must be treated. The person of ordinary skill would understand that to use the access method of Lattouf and simply implant a different structure or repair the valve in a different manner would be within the grasp of a person of ordinary skill in the art, which would be one trained in heart surgery. To choose a valve repair method suitable for a particular ailment and to suit a particular person would have occurred as obvious to the membrane which fills the space between the leaflets and support structure, such as is taught by Eton since Rowe teaches any suitable material which prevents fluid around the valve assembly is appropriate. MPEP 2143 indicates the simple substitution of one known element for another to obtain predictable results is suitable as a prima facie case of obviousness.
Regarding claim 2 the Lattouf Rowe Eton Combination teaches the method of claim 1 substantially as is claimed,
wherein Rowe further teaches valve leaflets are made from pericardium ([0005]).
Regarding claim 9 the Lattouf Rowe Eton Combination teaches the method of claim 1 substantially as is claimed,
wherein Lattouf further teaches the patient’s heart is accessed via a thoracotomy (Column 2 lines 35-43).

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattouf in view of Rowe and Eton as is applied above further in view of Schreck (US 6454799 B1) (as is evidenced by Lashinski et al. (US 20060020327 A1), hereinafter known as Lashinski).
claim 8 the Lattouf Rowe and Eton Combination teaches the method of claim 1 substantially as is claimed,
but is silent with regards to whether or not the delivery device includes radiopaque markers.
However, regarding claim 8 Schreck teaches including radiopaque markers and the method includes using fluoroscopy equipment for visualizing the markers (Column 12 line 64-Column 13 line 3). Lattouf and Schreck are involved in the same field of endeavor, namely methods of heart valve repair. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Lattouf Rowe Eton Combination by using radiopaque markers and fluoroscopy to deliver the valve such as is taught by Schreck, as a routine, well-known, predictable, successful method of visualizing an endoscopic procedure during delivery. As regards the delivery device including the markers, the Examiner notes Schreck is not specific with regards to the location of the markers. However, the equivalence in the art of the delivery device or valve itself having the markers is non-essential, since both indicate the presence of the delivery device with its attached valve.  See at least Lashinski as evidence that this is a known location/technique for radiopaque markers ([0261]).

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattouf in view of Rowe and Eton as is applied above in view of Downing (US 20020161378 A1).
claim 10, the Lattouf Rowe Eton Combination teaches the method of claim 1 substantially as is claimed, 
but is silent with regards to the access device comprising multiple valves.
However, regarding claim 10 Downing teaches a method of accessing the heart which includes an access device comprising multiple valves ([0070]).  Lattouf and Downing are involved in the same field of endeavor, namely methods of accessing the heart. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Lattouf Rowe Eton Combination by including more than one valve within the access device such as is taught by Downing in order to provide more than one structure which will prevent the back-leakage of blood during surgery, thus ensuring minimal blood loss to the patient and increasing overall safety for both the patient (who loses less blood) and the surgeon (who has an easier time maneuvering devices with greater visual clarity). 

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattouf in view of Rowe and Eton as is applied above, further in view of Drews et al. (US 20050165479 A1) hereinafter known as Drews.
Regarding claim 11, the Lattouf Rowe Eton Combination teaches the method substantially as is claimed (see the rejection to claims 1-2 above), 
wherein Lattouf further discloses the method proceeds transapically through the apex of the left ventricle of the heart (Abstract, Figure 5).

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lattouf, Rowe, Eton,and Drews as is applied above further in view of Hill (US 5935103 A).
Regarding claim 14, the Lattouf Rowe Eton Drews Combination teaches the method of claim 13 substantially as is claimed, 
wherein Lattouf further discloses sutures are applied in the ventricular apex to form a seal at the site of access to the patient’s heart (Abstract; Column 2 lines 44-48; Column 3 lines 43-45),
but is silent with regards to the type of suturing method used.
However, regarding claim 14 Hill teaches that purse-string suturing methods are known to close tissue after surgeries (Column 7 lines 24-26).  Bellhouse and Hill are involved in the same field of endeavor, namely surgical methods. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Lattouf Rowe Eton Drews Combination by utilizing any specific suturing method, including the purse-string suture method taught by Hill to close the access site at the heart apex. This type of suturing is well-understood, routine, and has expected results for successfully suturing closed tissue after surgery (MPEP 2143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/22/21